

LOAN AGREEMENT
 
THIS AGREEMENT (as the same may be amended, restated or otherwise modified, the
“Agreement”) is made this 8th day of March, 2007, between MOD-PAC CORP., a New
York corporation with offices at 1801 Elmwood Avenue, Buffalo, New York 14207
(“Borrower”) and KEYBANK NATIONAL ASSOCIATION, a national banking association,
with offices at 50 Fountain Plaza, Buffalo, New York 14202, and its successors
and assigns (“Lender”).


In consideration of the covenants and agreements contained herein, the Borrower
and the Lender hereby mutually agree as follows:


1. DEFINITIONS
 
1.1. General. Any accounting term used but not specifically defined herein shall
be construed in accordance with GAAP (as defined below). The definition of each
agreement, document, and instrument set forth in Section 1.2 hereof shall be
deemed to mean and include such agreement, document, or instrument as amended,
restated, or modified from time to time.
 
1.2. Defined Terms. As used in this Agreement:
 
“Account”, “Account Debtor”. “Chattel Paper”, “Consumer Goods”, “Deposit
Account”, “Document”, “Equipment”, “Farm Products”, “General Intangible”,
“Goods”, “Instrument” and “Proceeds”, have the meanings as set forth in the New
York Uniform Commercial Code, Sections 9-102(a) (2), (3) (11), (23), (29), (30),
(33), (34), (42), (44), (47), (48) and (64) inclusive, as amended from time to
time.


“Affiliate” of any specified entity means any other entity directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified entity and “control”, when used with respect to any
specified entity, means the power to direct the management and policies of such
entity, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.


“Acquisition” means (whether in one transaction or a series of transactions) (i)
any acquisition on a going concern basis (whether by purchase, lease or
otherwise) of any assets (including, without limitation, Equipment), facility
and/or business or business unit operated by any Person that is not a Subsidiary
of Borrower, and (ii) acquisitions of a majority of the outstanding equity or
other similar interests in any such Person (whether by merger, stock purchase or
otherwise).


“Borrowing Base” means (a) 80% of Eligible Accounts plus (b) 40% of Eligible
Inventory, but not to exceed One Million Five Hundred Thousand Dollars
($1,500,000.00), plus (c) 100% of Eligible Equipment, but not to exceed Two
Million Dollars ($2,000,000.00).


“Borrowing Base Certificate” means a certificate substantially in the form of
attached Exhibit B.


“Business Day” means a day of the year on which banks are not required or
authorized to close in Cleveland, Ohio.


“Capital Expenditures” means net fixed assets at the end of the period less net
fixed assets at the beginning of the period plus depreciation expense for the
period, excluding any fixed assets acquired through a Permitted Acquisition.


“Cash Flow” means, with respect to any fiscal year, net income after taxes
and/or dividends and other distributions (not including share repurchases
permitted by this Agreement) , exclusive of extraordinary gains and losses, plus
depreciation, amortization, non-cash goodwill impairment write-down, and
non-cash option expense up to a maximum of $500,000.00, in each case for such
fiscal year, minus current maturities of long term Indebtedness (but in no event
the Revolving Credit) as of the last day of such fiscal year and Capital
Expenditures, except to the extent financed by third-party debt, for such fiscal
year.



--------------------------------------------------------------------------------


“Closing Costs” means costs and expenses incurred by Lender in connection with
the closing of the transactions contemplated by this Agreement, including,
without limitation, Lender’s attorneys’ fees and expenses, audit and appraisal
expenses.


“Code” shall mean the Internal Revenue Code of 1986, as amended, together with
the rules and regulations promulgated thereunder.


“Collateral” means the collateral in which Borrower has given the Lender a
security interest pursuant to the Security Agreement dated of even date
herewith, and any other instrument given to Lender to secure the Indebtedness
and/or this Agreement.


“Contract Right” means (a) any contract right, and (b) any right to payment
under a contract not yet earned by performance and not evidenced by an
Instrument or Chattel Paper.


“Controlled Group” shall mean Borrower and each Person required to be aggregated
with Borrower under Code Sections 414(b), (c), (m) or (o).


“Deposit Account” means (a) any deposit account, and (b) any demand, time,
savings, passbook, or a similar account maintained with a bank, savings and loan
association, credit union, or similar organization, other than an account
evidenced by a certificate of deposit.


“EBITDA” means, with respect to any fiscal year, the net income of Borrower plus
the aggregate amounts deducted in determining such net income in respect of
interest expenses, taxes, depreciation, amortization, non-cash goodwill
impairment write-down and non-cash option expense up to a maximum of
$500,000.00, but not, however, giving effect to extraordinary losses or gains in
calculating net income; in each case for such fiscal year.


“Eligible Accounts” mean all bona fide Accounts (up to 90 days from date of
invoice) of Borrower, except the following:



 
(a)
Accounts subject to any pending claim for credit, allowance, or adjustment or
any set off or counterclaim other than discounts granted in the ordinary course
of business for prompt payment;

 
(b)
Intentionally Omitted.

 
(c)
Borrower has received notice of the financial impairment of the Account Debtor
that may reasonably be expected to impact the Account Debtor’s ability to pay
such Account;

 
(d)
Accounts subject to an assignment, pledge, claim, mortgage, Lien, or security
interest of any type except that granted to or in favor of Lender;

 
(e)
the Goods which are the subject of the Account have been rejected, returned, or
acceptance has been revoked or refused;

 
(f)
Accounts of the United States of America or any division or department thereof
except if there has been compliance with the Assignment of Claims Act;

 
(g)
Accounts due from any Subsidiary, shareholder or employee of Borrower;

 
(h)
Accounts owed by Account Debtors that are not located in, and organized under
the laws of, the United States or Canada, or a state or province thereof;

 
(i)
Accounts Lender deems unacceptable subject to standards of commercial
reasonableness.



“Eligible Equipment” means all Equipment except Equipment which is:



(a)
located outside the United States;

(b)
damaged, defective or obsolete;

(c)
subject to a purchase money or other Lien except in favor of Lender; or

(d)
determined by Lender, subject to standards of commercial reasonableness, to be
unsatisfactory in any respect.



-2-

--------------------------------------------------------------------------------


“Eligible Inventory” means all Inventory except Inventory which is:



 
(a)
work in process;

 
(b)
located outside the United States;

 
(c)
in the possession of a bailee or a third party, unless such bailee or third
party has signed a waiver letter in form reasonably acceptable to Lender;

 
(d)
damaged, defective, or obsolete;

 
(e)
held by Borrower or a third party on consignment; or

 
(f)
determined by Lender, subject to standards of commercial reasonableness, that
the Inventory is unsatisfactory in any respect.



“Environmental Law” means any federal, state or local statute, law, ordinance,
code, rule, regulation, order or decree regulating, relating to, or imposing
liability upon a Person in connection with the use, release or disposal of any
hazardous, toxic or dangerous substance, waste or material.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated pursuant thereto.


“ERISA Event” shall mean (a) with respect to an ERISA Plan, the imposition of an
excise tax or any other liability on Borrower or the imposition of a Lien on the
assets of Borrower; (b) the engagement by a Controlled Group member in a
non-exempt “prohibited transaction” (as defined under ERISA Section 406 or Code
Section 4975) or a breach of a fiduciary duty under ERISA that could result in
liability to Borrower; (c) the application by a Controlled Group member for a
waiver from the minimum funding requirements of Code Section 412 or ERISA
Section 302 or the occurrence of an event or condition that requires a
Controlled Group member to provide security under Code Section 401(a)(29) or
ERISA Section 307; (d) the occurrence of a Reportable Event with respect to any
Pension Plan as to which notice is required to be provided to the PBGC; (e) the
withdrawal by a Controlled Group member from a Multiemployer Plan in a “complete
withdrawal” or a “partial withdrawal” (as such terms are defined in ERISA
Sections 4203 and 4205, respectively); (f) the involvement of, or occurrence or
existence of any event or condition that makes likely the involvement of, a
Multiemployer Plan in any reorganization under ERISA Section 4241; (g) the
failure of an ERISA Plan (and any related trust) that is intended to be
qualified under Code Sections 401 and 501 to be so qualified or any “cash or
deferred arrangement” under any such ERISA Plan to meet the requirements of Code
Section 401(k); (h) the taking by the PBGC of any steps to terminate a Pension
Plan or appoint a trustee to administer a Pension Plan, or the taking by a
Controlled Group member of any steps to terminate a Pension Plan; (i) the
failure by a Controlled Group member or an ERISA Plan to satisfy any
requirements of law applicable to an ERISA Plan; (j) the commencement, existence
or threatening of the incurrence by a Controlled Group member of a claim,
action, suit, audit or investigation with respect to an ERISA Plan, other than a
routine claim for benefits; or (k)  the incurrence by a Controlled Group member
of any liability for post-retirement benefits under any Welfare Plan, other than
as required by ERISA Section 601, et. seq. or Code Section 4980B.


“ERISA Affiliate” means each Person (whether or not incorporated) which together
with Borrower would be treated as a single employer under ERISA.


“ERISA Plan” shall mean an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains, or
with respect to which a Controlled Group member, makes, or is obligated to make
contributions, or has otherwise incurred liability.


“Event of Default” means any one or more of the occurrences described in Section
6 hereof.


“GAAP” means generally accepted accounting principles as in effect from time to
time, which shall include the official interpretations thereof by the Financial
Accounting Standards Board, consistently applied, except any changes in
generally accepted accounting principles shall not be taken into consideration
for the purposes of covenant calculations under Sections 5.22 and 5.23 until
such time as the Lender and Borrower have amended such covenants in light of
such changes in generally accepted accounting principles such that the
performance standards reflected by such covenants as so amended are
substantially equivalent to those in effect on the date hereof applying
generally accepted accounting principles as in effect on the date hereof.


-3-

--------------------------------------------------------------------------------


“Guarantor” means each Person that now or hereafter guarantees any portion of
the Borrower’s Indebtedness payable to the Lender, and such Person’s heirs,
administrators, successors and assigns.


“Guaranty” means any guaranty agreement executed by a Guarantor and delivered to
Lender.


“Indebtedness” shall mean, for any Person (excluding in all cases trade payables
payable and accrued liabilities in the ordinary course of business by such
Person), (a) all obligations to repay borrowed money, direct or indirect,
incurred, assumed, or guaranteed, (b) all obligations for the deferred purchase
price of capital assets, (c) all obligations under conditional sales or other
title retention agreements, (d) all obligations (contingent or otherwise) under
any letter of credit, banker’s acceptance, currency swap agreement, or Interest
Rate Agreement, (e) all synthetic leases, (f) all lease obligations that have
been or should be capitalized on the books of such Person in accordance with
GAAP, (g) all obligations of such Person with respect to asset securitization
financing programs to the extent that there is recourse against such Person or
such Person is liable (contingent or otherwise) under any such program, (h) all
obligations to advance funds to, or to purchase assets, property or services
from, any other Person in order to maintain the financial condition of such
Person, and (i) any other transaction (including forward sale or purchase
agreements) having the commercial effect of a borrowing of money entered into by
such Person to finance its operations or capital requirements.


“Interest Rate Agreement” means any agreement for a derivative or hedging
product, including, without limitation, interest rate or equity swaps, futures,
options, caps, floors, collars, or forwards now or hereafter executed by and
between Borrower and Lender or any Lender Affiliate.


“Inventory” is as defined in the UCC and means, without limitation, goods,
merchandise and other personal property furnished under any contract of service
or intended for sale or lease, including, without limitation, and all raw
materials, work in process, finished goods and materials and supplies, of any
kind, nature or description, that are used or consumed by Borrower’s business,
or are or might be used in connection with the manufacture, packing, shipping,
advertising, selling or finishing such goods, merchandise and other personal
property, and all returned or repossessed goods now or hereafter in the
possession of or under the control of Borrower, wherever located.


“L/C Sublimit” means the aggregate undrawn face value of all Letters of Credit
permitted in Paragraph 2.4.


“Lender Affiliate” means any one or more bank or non-bank subsidiaries (other
than the Lender) of KeyCorp and its successors.


“Letter of Credit” means any outstanding letter of credit issued by Lender on
behalf of Borrower.


“Lien” means any mortgage, security interest, lien, charge, encumbrance on,
pledge or deposit of, or conditional sale or other title retention agreement
with respect to any property or asset.


“Loan” or “Loans” means the credit to the Borrower extended by the Lender in
accordance with Section 2 hereof.


“Loan Documents” means the collective reference to this Agreement and all other
instruments, agreements and documents entered into from time to time, evidencing
or securing the Loan or any obligation of payment thereof or performance of
Borrower’s or Guarantor’s obligations in connection with the transaction
contemplated hereunder, each as amended.


“Margin Stock” shall have the meaning given to it under Regulation U of the
Board of Governors of the Federal Reserve System, as amended from time to time.


“Material Adverse Effect” means any condition or event that Lender reasonably
determines has had or is reasonably likely to have a material adverse effect on
(a) the business, operations, property or condition (financial or otherwise) or
prospects of Borrower, (b) the business, operations, property, condition
(financial or otherwise) or prospects of Borrower and its Subsidiaries, if any,
taken as a whole, or (c) the validity or enforceability of this Agreement or any
of the other Loan Documents or the rights and remedies of Lender hereunder or
thereunder.


-4-

--------------------------------------------------------------------------------


“Multiemployer Plan” shall mean a Pension Plan that is subject to the
requirements of Subtitle E of Title IV of ERISA.


“Note” or “Notes” means, as the case may be, the promissory note(s) signed and
delivered by the Borrower to evidence its Indebtedness to the Lender pursuant to
Section 2 hereof .


“Obligation” or “Obligations” means, collectively, (a) all Indebtedness and
other obligations incurred by Borrower to Lender pursuant to this Agreement and
includes the principal of and interest on all Notes; (b) each extension, renewal
or refinancing thereof in whole or in part; (c) the commitment and other fees,
and any prepayment fees payable under this Agreement or any other Loan Document;
(d) every other liability, now or hereafter owing to any Lender Affiliate by
Borrower under any Interest Rate Agreement entered into by Borrower with such
Lender Affiliate; and (e) every other liability to Lender, whether owing by only
Borrower or by Borrower with one or more others in a several, joint or joint and
several capacity, whether owing absolutely or contingently, whether created by
note, overdraft, guaranty of payment, Interest Rate Agreement or other contract
or by quasi-contract, tort, statute or other operation of law, whether incurred
directly to Lender or acquired by Lender by purchase, pledge or otherwise and
whether participated to or from Lender in whole or in part; and (e) all Related
Expenses.


“Obligor” shall mean (a) a Person whose credit or any of whose property is
pledged to the payment of the Obligations and includes, without limitation, any
Guarantor, and (b) any signatory to a Loan Document.


“Organization” means a corporation, government or government subdivision or
agency, business trust, estate, trust, partnership, association, two or more
Persons having a joint or common interest, and any other legal or commercial
entity.


“PBGC” shall mean the Pension Benefit Guaranty Corporation, or its successor.


“Pension Plan” shall mean an ERISA Plan that is a “pension plan” within the
meaning of ERISA Section 3(2).


“Permitted Acquisitions” means any Acquisition as to which all of the following
conditions are satisfied:



 
(a)
such Acquisition involves a line or lines of business that will not
substantially change the general nature of the business in which Borrower is
engaged on the date of this Agreement.

 

 
(b)
no Event of Default or Potential Default shall exist prior to or immediately
after giving effect to such Acquisition;

 

 
(c)
after giving effect to such Acquisition, the purchase price for Borrower’s total
Acquisitions will not exceed Two Million Five Hundred Thousand Dollars
($2,500,000.00). For this purpose, “purchase price” means the amount of cash
paid in such Acquisition (excluding amounts to be paid under any earn-out or
similar provisions based on performance), plus the amount of any liabilities
assumed other than trade payables and accrued liabilities incurred in the
ordinary course of business.

 
“Permitted Encumbrances” means, as of any particular time, (a) liens for ad
valorem taxes and special assessments not then delinquent, (b) this Agreement,
and any security interest or other lien created thereby, (c) any Permitted
Encumbrances defined in any of the Loan Documents, including, without
limitation, as defined in any Security Instrument, (d) any liens permitted by
Section 5.15 hereof, and (e) such minor defects, irregularities, encumbrances
and clouds on title as normally exist with respect to property similar in
character to the Collateral and as do not materially interfere with or impair
the use or value of the property affected thereby.


“Person” means an individual or an Organization.


“Plan” means any ERISA Plan (other than a Multiemployer Plan) in which the
Borrower or any Subsidiary is, or has been at any time during the preceding two
(2) years, an “employer” or a “substantial employer” as such terms are defined
in ERISA.


-5-

--------------------------------------------------------------------------------


“Potential Default” means any condition, action, or failure to act which, with
the passage of time, service of notice, or both, will constitute an Event of
Default under this Agreement.


“Proceeds” means (a) any proceeds, and (b) whatever is received upon the sale,
exchange, collection, or other disposition of Collateral or Proceeds, whether
cash or non-cash. Cash Proceeds includes, without limitation, moneys, checks,
and Deposit Accounts. Proceeds includes, without limitation, any Account arising
when the right to payment is earned under a Contract Right, any insurance
payable by reason of loss or damage to the Collateral, and any return or
unearned premium upon any cancellation of insurance. Except as expressly
authorized in the Agreement or the Security Instruments, Lender's right to
Proceeds specifically set forth herein or indicated in any financing statement
shall never constitute an express or implied authorization on the part of Lender
to Borrower’s sale, exchange, collection, or other disposition of any or all of
the Collateral.


“Prohibited Transaction” means a “prohibited transaction” within the meaning of
ERISA Section 406 or Code Section 4975, other than any transaction subject to a
statutory or administrative exemption.
 
“Quarters” or “Quarterly” means calendar quarters, being each of the three (3)
calendar month periods ending 3/31, 6/30, 9/30 and 12/31 of each calendar year.


“Related Expenses” means any and all costs, liabilities, and expenses
(including, without limitation, losses, damages, penalties, claims, actions,
reasonable attorney’s fees, legal expenses, judgments, suits and disbursements)
reasonably incurred by, or imposed upon, or asserted against, Lender in any
attempt by Lender:


(a) to obtain, preserve, perfect, or enforce any security interest evidenced by
(i) this Agreement, or (ii) any other pledge agreement, mortgage, deed of trust,
hypothecation agreement, guaranty, security agreement, assignment, or security
instrument executed or given by Borrower to or in favor of Lender;


(b) to obtain payment, performance, and observance of any and all of the
Obligations;


(c) to maintain, insure, audit, inspect, collect, preserve, repossess, and
dispose of any of the Collateral, including, without limitation, costs and
expenses for appraisals, assessments, and audits of Borrower or the Collateral;
or


(d) incidental or related to (a) through (c) above, including, without
limitation, interest thereupon from the date due and payable by Borrower at the
rate payable as set forth in the Note, but in no event greater than the highest
rate permitted by law;


provided, however, under no circumstance shall Related Expenses include any
Closing Cost.


“Related Person” means any Person who (i) now or hereafter owns an equity
interest in Borrower or Guarantor or (ii) has warrants, debentures, or similar
rights to own any equity interest in Borrower or Guarantor, whether or not the
same has vested or been delivered or (iii) is owned, in whole or in part, by
Borrower or Guarantor.


“Reportable Event” shall mean a reportable event as that term is defined in
Title IV of ERISA, except actions of general applicability by the Secretary of
Labor under Section 110 of ERISA


“Revolving Credit” means the Revolving Credit Facility described in Section 2.2
hereof, which Revolving Credit shall be payable in accordance with the terms of
such Revolving Credit Facility and this Agreement.


“SEC” means the United States Securities and Exchange Commission.


“Security Instrument(s)” means the written document(s) listed in Exhibit A
attached hereto, signed and delivered from time to time to the Lender in
connection with Indebtedness owed by Borrower to the Lender.


“Subsidiary” means any Person of which more than fifty percent (50%) of the
following is, at the time, owned or controlled, directly or indirectly, by
Borrower or one or more other Subsidiaries: (i) the voting stock or units
entitling the holders thereof to elect a majority of the board of directors,
managers, or trustees thereof, or (ii) the interest in the capital or profits of
such Person.


-6-

--------------------------------------------------------------------------------


“Termination Date” means March 8, 2010, or such earlier date that Lender has
terminated the Revolving Credit under Section 7.1 hereof, or Borrower has
terminated the Revolving Credit under Section 2.5 hereof.


“Total Funded Debt” means the sum without duplication for Borrower and/or any of
its subsidiaries of (1) all indebtedness for borrowed money, whether maturing in
less than or more than one year, plus (2) all bonds, notes, debentures or
similar debt instruments plus (3) all capitalized lease obligations plus (4) the
present value of all basic rental obligations under any synthetic lease.


“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(1).
 
The foregoing definitions shall be applicable to the singulars and plurals of
the foregoing defined terms.
 
2. CREDIT FACILITIES
 
2.1. Intentionally Omitted.
 
2.2. Revolving Credit Facility. The Lender hereby agrees, subject to the terms
and conditions of this Agreement and the Promissory Note of Borrower to the
Lender of even date herewith, to extend the Revolving Credit to Borrower, at any
time on or before the Termination Date, as follows: Lender will, upon request
from Borrower, make loan advances to or for the account of Borrower up to but
not exceeding an aggregate unpaid principal amount outstanding at any one time
equal to the lesser of (i) Eight Million Dollars ($8,000,000.00) or (ii) the
Borrowing Base.
 
2.3. Fees. The Borrower shall pay the Lender the following fees:
 

 
(a)
A commitment fee on the actual daily Unused Portion (as defined below) on and
from the date hereof to and including the Termination Date, at the rate of
thirty basis points (0.30%) per annum (using a day rate based upon a year of 360
days and charged for the actual number of days elapsed), payable on the last day
of each month commencing March 31, 2007, and upon termination or reduction of
the Revolving Credit. The “Unused Portion” means, on any day, the maximum amount
of the Revolving Credit (as the same may be reduced pursuant to Section 2.5
below) on such day, less the aggregate principal amount of the Loans and Letters
of Credit outstanding on such day.




 
(b)
A facility fee equal to $48,000.00, payable on or prior to the date of execution
of this Agreement.




 
(c)
Borrower agrees to pay Lender a letter of credit fee of 1.5% per annum of the
amount of any issued and outstanding standby Letters of Credit, payable for each
day the letter of credit is outstanding at a rate of 1/360th of the applicable
per annum rate, quarterly in advance. Borrower agrees to pay Lender a letter of
credit fee for any trade letter of credit consistent with Lender’s standard fees
for trade letters of credit.



2.4. Letter of Credit. So long as no event of default has occurred and/or no
demand for payment of the Note has been made, and subject to the other
conditions of the Loan Documents, Borrower may request Lender to issue Letters
of Credit under the Revolving Credit for the account of Borrower, provided that
(a) the aggregate undrawn face value of all such Letters of Credit at any time
outstanding does not exceed $1,500,000.00 (“L/C Sublimit”), and (b) the L/C
Sublimit when combined with the amount of advances outstanding under the Note,
does not exceed the amount of the Note.
 
-7-

--------------------------------------------------------------------------------



 
(a)
The following types of Letters of Credit can be issued hereunder:



financial standby and trade Letters of Credit up to an aggregate of $1,500,000,



 
(b)
Whenever a Letter of Credit is drawn, unless the amount drawn is immediately
reimbursed by Borrower, the amount of the draw shall be an advance under the
Note.




 
(c)
For each Letter of Credit required by Borrower and issued by Lender, Borrower
agrees to execute and deliver to Lender an appropriate application and agreement
in a form as required by Lender, and to pay such other service charges as are
generally charged by Lender under its fee schedule in effect from time to time.




 
(d)
Each Letter of Credit issued hereunder shall be secured by any and all
Collateral and any Guaranty agreement given to secure the Note.



2.5  Reduction of Line Limit. Borrower may, on written notice (each a “Reduction
Notice”) to Lender, state its desire to reduce the maximum amount of the
Revolving Credit available hereunder to any amount which is not less than the
aggregate of the then outstanding principal amount of Loans and the undrawn face
amount of Letters of Credit. Three (3) Business Days after receipt of such
Reduction Notice, the obligation of Lender to make loans and issue Letters of
Credit hereunder shall be limited to the amount set forth in such Reduction
Notice. Any reductions of the maximum amount of the Revolving Credit shall be
permanent and shall not be reinstated at any future date and any partial
reduction shall be in the amount of not less than $1,000,000 and shall be in
increments of $500,000 above such amount.


3. WARRANTIES
 
Borrower represents and warrants to the Lender (which representations and
warranties will survive the delivery of the Note and the making of the Loans)
that:


3.1. Existence and Legal Authority. Borrower is a corporation duly organized,
validly existing and in good standing under the laws of the State of New York
and has all requisite power and authority to own its property and to carry on
its business as now being conducted, to enter into the Loan Documents to which
it is a party and the other agreements referred to herein and transactions
contemplated thereby, and to carry out the provisions and conditions of such
Loan Documents to which it is a party. Borrower is duly qualified to do business
and is in good standing in every jurisdiction where the failure to so qualify
would have a Material Adverse Effect.
 
3.2. Due Execution and Delivery. Borrower has full power, authority and legal
right to incur the obligations provided for in, and to execute and deliver and
to perform and observe the terms and provisions of, the Loan Documents to which
it is a party, and each of them has been duly executed and delivered by Borrower
and has been authorized by all required action, and Borrower has obtained all
requisite consents to the transactions contemplated thereby under any instrument
to which it is a party, and the Loan Documents constitute the legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, except as the enforceability thereof may be limited by
applicable bankruptcy, insolvency or other similar laws affecting creditors'
rights generally.
 
3.3. No Breach of Other Instruments. Neither the execution and delivery of the
Loan Documents, nor the compliance by Borrower with the terms and conditions of
the Loan Documents, nor the consummation of the transactions contemplated
thereby, will conflict with or result in a breach of the Articles of
Incorporation or By-Laws, as applicable, or other governing documents of
Borrower, or any of the terms, conditions or provisions of any agreement or
instrument or any charter or other corporate restriction or law, regulation,
rule or order of any governmental body or agency to which Borrower is now a
party or is subject, or imposition of a lien, charge or encumbrance of any
nature whatsoever upon any of the property or assets of Borrower pursuant to the
terms of any such agreement or instrument.
 
-8-

--------------------------------------------------------------------------------


3.4. Government Authorization. No consent, approval, authorization or order of
any court or governmental agency or body is required for the consummation by
Borrower of the transactions contemplated by the Loan Documents.
 
3.5. Ownership of Property. Except for Permitted Encumbrances or as otherwise
permitted in the Security Instruments or this Agreement, Borrower has and will
have good and marketable fee title to, or valid leasehold interests in, its real
properties in accordance with the laws of the jurisdiction where located, and
good and marketable title to substantially all its other property and assets,
subject, however, in the case of real property, to title defects and
restrictions which do not materially interfere with the operations conducted
thereon by Borrower. Except for Permitted Encumbrances, the real property and
all other property and assets of the Borrower is free from any liens or
encumbrance securing Indebtedness and from any other liens, encumbrances,
charges or security interests of any kind. Each lease, if any, to which Borrower
is a party is in full force and effect, and no material default on the part of
Borrower or, to its knowledge, any other party thereto exists.
 
3.6. Absence of Defaults, etc. The Borrower is not (i) in material default under
any indenture or contract or agreement to which it is a party or by which it is
bound, (ii) in violation of its articles of incorporation or by -laws, as
applicable, or any other governing document, (iii) in default with respect to
any order, writ, injunction or decree of any court, or (iv) in default under any
order or license of any federal or state governmental department, which in the
case of any such default described in clauses (i) through and including (iv) has
had or could be reasonably expected to have Material Adverse Effect . There
exists no condition, event or act which constitutes, or after notice or lapse of
time or both would constitute, an Event of Default.
 
3.7. Indebtedness of Borrower. Borrower does not have outstanding on the date
hereof, any Indebtedness for borrowed money, except for such Indebtedness
identified in the financial statements referred to in Section 3.8 hereof.
 
3.8. Financial Condition. The Borrower has furnished to the Lender financial
statements which, in the opinion of Borrower, fairly and accurately reflect the
financial operations of Borrower for the period covered thereby, and there has
been no material adverse change in the Borrower’s financial prospects since the
date of such financial statements which would require revision of the same.
 
3.9. No Adverse Change. Subsequent to the date of the financial statements
referred to in Section 3.8 hereof, Borrower has not incurred or agreed to incur
any material liabilities or obligations, direct or contingent, and there has not
been any material increase in the anticipated aggregate amount of debt of
Borrower, or any other event or condition that has had or could reasonably be
expected to have a Material Adverse Effect.
 
3.10. Taxes. Except as set forth on Schedule 3.10 attached , Borrower has filed
all tax returns which are to be filed and has paid, or has made adequate
provision for the payment of, all taxes which have or may become due pursuant to
said returns or to assessments received by them (except nothing herein shall
require Borrower to pay any tax or assessment that Borrower is diligently
contesting in good faith, and with respect to which Borrower has established
adequate reserves on its books. The provisions for taxes reflected in the
financial statements referred to in Section 3.8 are believed adequate to cover
any and all accrued and unpaid taxes for which Borrower is liable for the period
ended on the date of such balance sheet and all prior periods. Borrower knows of
no deficiency assessment or proposed deficiency assessment of taxes for which
Borrower may be liable, except as may be otherwise disclosed in writing to the
Lender prior to the date hereof.
 
3.11. Litigation. Except as set forth on Schedule 3.11 attached, prior to the
date hereof, there are no actions, suits or proceedings pending, or to the
actual knowledge of Borrower, threatened against or affecting Borrower or its
respective property in any court, or before or by any federal, state or
municipal or other governmental department, commission, board, bureau, agency or
other instrumentality, domestic or foreign, except for actions, suits or
proceedings of a character normally incident to the kind of business conducted
by Borrower, none of which, either individually or in the aggregate has had or
reasonably could be expected to result in a Material Adverse Effect.
 
-9-

--------------------------------------------------------------------------------




3.12. Environmental Matters. Borrower is in compliance with all Environmental
Laws and all applicable federal, state and local health and safety laws,
regulations, ordinances or rules, the failure to comply with has had or could be
reasonably expected to have a Material Adverse Effect..
 
3.13. Subsidiaries and Affiliates. Except as set forth on Schedule 3.13,
Borrower does not have any Subsidiaries or any Affiliates. If Borrower has any
additional Subsidiary or Affiliate at any time subsequent to the date of
execution hereof, the term “Borrower” as used in Sections 5 and 6 shall include
in its meaning Borrower and its Subsidiaries, for such period or periods that
Borrower has any Subsidiaries, unless the context clearly requires otherwise.
For any period during which Borrower has any Subsidiaries, all financial
statements, accounts and reports submitted by the Borrower and all calculations
hereunder based on same shall be consolidated and/or on a consolidating basis or
combined and/or on a combining basis with such Subsidiaries, as the context
required.
 
3.14. ERISA. No Reportable Event or Prohibited Transaction which could
reasonably be expected to create a liability in excess of Five Hundred Thousand
Dollars ($500,000.00) or result in a Material Adverse Effect has occurred and is
continuing with respect to any Plan of Borrower, and Borrower has not incurred
an “accumulated funding deficiency” (as that term is defined by ERISA) since the
effective date of ERISA.
 
3.15. Solvency. The Borrower is not insolvent as defined in any applicable state
or federal fraudulent transfer, fraudulent conveyance or bankruptcy or similar
creditors’ rights statute, nor will Borrower be rendered insolvent by the
execution and delivery of this Agreement or any of the Loan Documents to Lender.
The Borrower is not engaged or about to engage in any business or transaction
for which the assets retained by it shall constitute an unreasonably small
capital, taking into consideration the obligations to Lender incurred hereunder.
Borrower does not intend to, nor does it believe that it will, incur debts
beyond its ability to pay them as they mature.
 
3.16. No Burdensome Restrictions. Borrower is not a party to any instrument or
agreement or subject to any charter or other corporate restriction which would
reasonably be expected to result in a Material Adverse Effect.
 
3.17. Federal Reserve Regulations; Use of Loan Proceeds. Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans will be used, directly or indirectly, for a purpose
which violates any law, rule or regulation of any governmental body, including
without limitation the provisions of Regulations G, U, or X of the Board of
Governors of the Federal Reserve System, as amended. No part of the proceeds of
the Loans will be used, directly or indirectly, to purchase or carry any Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any Margin Stock.
 
3.18. OFAC/USA PATRIOT Act Restrictions. Neither Borrower nor any Guarantor is
(or will be) a person with whom Lender is restricted from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury of the United States of America (“Treasury”) or under any list of
known or suspected terrorists or terrorist organizations issued by any federal
government agency and designated as such by Treasury in consultation with the
federal functional regulators, or under any statute, executive order, or other
governmental action, and neither Borrower nor any Guarantor is engaging, or
shall engage, in any dealings or transactions or shall otherwise be associated
with such persons. In addition, Borrower hereby agrees to provide to the Lender
with any additional information that the Lender deems necessary from to time in
order to ensure compliance with all applicable laws concerning money laundering
and similar activities.
 
4. CONDITIONS OF LENDING
 
4.1. Loan Funding. The obligation of the Lender to close the transactions
contemplated by this Agreement shall be subject to satisfaction of the following
conditions, unless waived in writing by the Lender: (a) all legal matters and
Loan Documents incident to the transactions contemplated hereby shall be
reasonably satisfactory, in form and substance, to Lender's counsel; (b) the
Lender shall have received (i) certificates by an authorized officer or
representative of Borrower upon which the Lender may conclusively rely until
superseded by similar certificates delivered to the Lender, certifying that (1)
all requisite action taken in connection with the transactions contemplated
hereby has been duly authorized and (2) the names, signatures, and authority of
Borrower’s authorized signers executing the Loan Documents, and (ii) such other
documents as the Lender may reasonably require to be executed by, or delivered
on behalf of, Borrower to carry out the purposes of this Agreement; (c) the
Lender shall have received the Note with all blanks appropriately completed,
executed by an authorized signer for Borrower; (d) the Borrower shall have paid
to the Lender the fee(s) then due and payable under this Agreement and the other
Loan Documents; (e) no Material Adverse Effect shall have occurred; (f) the
Lender shall have received the written opinion(s) of legal counsel for the
Borrower selected by the Borrower and satisfactory to the Lender, dated the date
of this Agreement and covering the Loan Documents and such other matter(s) as
the Lender may reasonably require; (g) the Lender shall have received written
instructions by the Borrower with respect to disbursement of the proceeds of the
Loan; and (h) the Lender shall have received all Security Instruments duly
executed by all parties thereto.
 
-10-

--------------------------------------------------------------------------------


4.2. Security. No Loan shall be made hereunder unless and until Borrower shall
have supplied to Lender as security for repayment of any and all Loans made
hereunder the Security Instruments listed on Exhibit A hereto, in form and
substance reasonably acceptable to Lender. 
 
4.3. Each Loan. The obligation of the Lender to make any Loan shall be subject
to initial compliance with Sections 4.1 and 4.2 herein and also subject to
satisfaction of the following conditions that at the date of making such Loan,
and after giving effect thereto: (a) no Event of Default shall have occurred and
continue to exist, (b) each representation and warranty set forth in Section 3
above is true and correct as if then made, and (c) for Loans under the Revolving
Credit Facility, a true, accurate and complete Borrowing Base Certificate has
been provided.
 
5. COVENANTS
 
As long as credit is available hereunder or until all principal of and interest
on the Note have been paid, the Borrower covenants and agrees that it will
comply with the following provisions:


5.1. Accounting; Financial Statements and Other Information. Borrower shall
maintain a standard system of accounting, established and administered in
accordance with GAAP consistently followed throughout the periods involved, and
will set aside on its books for each fiscal quarter and fiscal year, the proper
amounts or accruals for depreciation, obsolescence, amortization, bad debts,
current and deferred taxes, prepaid expenses, and for other purposes as shall be
required by GAAP. Borrower will deliver or cause to be delivered to the Lender:
 
(a) As soon as practicable after the end of each quarter in each fiscal year,
except the last, and in any event within 45 days thereafter, financial
statements, including income statement, balance sheet, statement of condition of
the Borrower as of the end of such quarter, and statements of cash flow, changes
in financial position, and common shareholder’s equity for such quarter;


(b) As soon as practicable after the end of each fiscal year, and in any event
within 120 days thereafter, financial statements, including income statement,
balance sheet, statement of condition of the Borrower as of the end of such
year, and statement of cash flow and changes in financial position of the
Borrower for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared by
an independent certified public accountant, accompanied by a report and
unqualified opinion of an independent certified public accountant of recognized
standing, selected by Borrower and satisfactory to the Lender, and prepared in
accordance with generally accepted auditing standards;


(c) Together with each set of financial statements required under subparagraphs
(a) and (b) a certificate in the form of Exhibit C, substantially in the form
attached hereto, of the principal financial officer or other appropriate officer
of Borrower (in his capacity as such officer on behalf of Borrower and not
individually) stating (i) that the representations and warranties contained in
this Agreement are true and correct in all material respects as of the date of
the certificate, and whether or not there exists any Event of Default or
Potential Default, specifying the nature and period of existence thereof and
what action, if any, the Borrower is taking or proposes to take with respect
thereto, and (ii) if such financials statements are quarterly financial
statements, that such financial statements are complete and accurate in all
material respects, subject to changes resulting from year-end adjustments;


(d) Promptly and in any event within five (5) Business Days after the occurrence
of a Reportable Event with respect to a Plan, a copy of any materials required
to be filed with the PBGC with respect to such Reportable Event or those that
would have been required to be filed if the thirty (30) day notice requirement
to PBGC were not waived;


-11-

--------------------------------------------------------------------------------


(e) Promptly upon receipt, and in no event more 10 days after receipt, of a
notice by Borrower or any ERISA Affiliate or any administrator of any Plan or
Multiemployer Plan that the PBGC has instituted proceedings to terminate such
Plan or to appoint a trustee to administer such Plan, a copy of such notice;


(f) Promptly upon receipt thereof, copies of all written reports submitted to
the Borrower by independent accountants in connection with any annual or interim
compilation and/or review the books of Borrower;


(g) At the time of each Loan request and within twenty (20) days of each
month-end during which any amount of the revolving Credit is outstanding, a
Borrowing Base Certificate in form attached hereto as Exhibit B, together with a
detailed accounts receivable and inventory report in form satisfactory to
Lender;


(h) Promptly after transmission thereof or other filings with the SEC, copies of
all annual, quarterly or current reports that Borrower is required to file with
the SEC on Form 10-K, 10-Q or 8-K (or any successor form); and


(i) Promptly after transmission thereof to its stockholders, copies of all
annual, quarterly and other reports and all proxy statements that Borrower
furnishes to its stockholders.


5.2. Additional Financial Reports. Borrower shall, upon request of Lender,
deliver to the Lender its annual federal, state and local tax returns and such
other financial information as Lender may reasonably request.
 
5.3. Insurance; Maintenance of Properties. Borrower shall: (a) maintain with
financially sound and reputable insurers, insurance with coverage and limits as
may be required by law and of such character and amounts as are usually
maintained by companies engaged in like business, including without limitation
products liability insurance; (b) furnish to Lender upon the execution of this
Agreement and, at the beginning of each fiscal year, insurance certificates and,
if requested by Lender, copies of insurance policies; and (c) obtain other or
additional insurance promptly, upon the reasonable request of Lender, to the
extent that such insurance may be available and is customary for the type of
business in which Borrower is engaged. Lender shall be named a loss payee under
such policies to the extent of its interest. The policies shall provide that no
cancellation shall occur without thirty (30) days prior written notice to
Lender. Borrower shall provide to Lender updated insurance certificates at least
fifteen (15) days prior to the date of expiration. Borrower will at least
annually and upon any change, or more often upon the occurrence of an Event of
Default, upon request of Lender, furnish to the Lender a schedule of all
insurance carried by Borrower, setting forth in detail the amount and type of
such insurance. Except as otherwise permitted in this Agreement, Borrower will
maintain, in good repair, working order, and condition, all properties used in
the business of the Borrower, subject to ordinary wear and tear.
 
5.4. Existence; Business. Borrower shall cause to be done all things necessary
to preserve and keep in full force and effect its existence and rights, to
conduct its business in a prudent manner, to maintain in full force and effect,
and renew from time to time, its franchises, permits, licenses, patents, and
trademarks that are necessary to operate its business. Borrower will comply in
all material respects with all valid laws and regulations now in effect or
hereafter promulgated by any properly constituted governmental authority having
jurisdiction; provided, however, that Borrower shall not be required to comply
with any law or regulation which it is contesting in good faith by appropriate
proceedings as long as either the effect of such law or regulation is stayed
pending the resolution of such proceedings or the effect of not complying with
such law or regulation would not reasonably be expected to result in a Material
Adverse Effect.
 
5.5. Payment of Taxes. Borrower shall pay all taxes, assessments, and other
governmental charges levied upon any of its properties or assets or in respect
of its franchises, business, income, or profits before the same become
delinquent, except that no such taxes, assessments, or other charges need be
paid if contested in good faith and by appropriate proceedings promptly
initiated and diligently conducted and if proper amounts, determined in
accordance with GAAP, have been set aside for the payment of all such taxes,
charges, and assessments.
 
-12-

--------------------------------------------------------------------------------


5.6. Adverse Changes. Borrower shall promptly notify the Lender in writing of
(a) the occurrence of any event which, if it had existed on the date of this
Agreement, would have required qualification of the representations and
warranties set forth in Section 3 hereof and (b) any Material Adverse Effect.
 
5.7. Notice of Default. Borrower shall promptly notify (but in no event more
than five (5) days after the occurrence thereof) the Lender of any Event of
Default or Potential Default hereunder and any demands made upon the Borrower by
any Person for the acceleration and immediate payment of any Indebtedness owed
to such Person, if the amount of such Indebtedness exceeds $500,000.00
 
5.8. Inspection. Borrower shall make available for inspection by duly authorized
representatives of the Lender, or its designated agent, Borrower’s books,
records, and properties when reasonably requested to do so, and will furnish the
Lender such information regarding its business affairs and financial condition
within a reasonable time after written request therefor.
 
5.9. Environmental Matters. Borrower:
 
(a) Shall comply in all respects with all Environmental Laws where a failure to
comply could have a Material Adverse Effect;


(b) Shall deliver promptly to Lender (i) copies of any significant documents
received from the United States Environmental Protection Agency or any state,
county, foreign, provincial or municipal environmental or health agency, and
(ii) copies of any significant documents submitted by Borrower or any of its
Subsidiaries to the United States Environmental Protection Agency or any state,
county, foreign, provincial or municipal environmental or health agency
concerning its operations; and


(c) Shall promptly undertake and diligently pursue to completion all action
recommended by any environmental audit report(s) issued and all action(s)
necessary to correct any environmental problem or defect identified in any
environmental audit report(s), unless Borrower contests in good faith any such
determination and establishes within a reasonable time frame support for
Borrower’s position based on a report of a qualified professional reasonably
acceptable to Lender.


Borrower shall indemnify the Lender and hold it harmless against any loss,
costs, damages, or expense, including, but not limited to, reasonable attorney’s
fees, that Lender may incur, directly or indirectly, as a result of or in
connection with the assertion against Lender of any claim relating to the
presence or removal of any environmental contamination on any premises utilized
by Borrower (except if resulting from the gross negligence or willful misconduct
of Lender).


5.10. Health and Safety. Borrower shall be in compliance with all requirements
of applicable federal, state, foreign, provincial and local environmental,
health and safety laws, regulations, ordinances or rules which would, in the
aggregate, if not complied with, result in a Material Adverse Effect.
 
5.11. Extraordinary Services. In the event extraordinary services are required
by Lender for inspections, appraisals, or for securing estimates of costs which,
in the Lender’s reasonable judgment are not regular or routine, Lender may
deduct the reasonable expense of such extraordinary services from any moneys due
to Borrower hereunder or from any account maintained by Borrower with Lender or
any Lender Affiliate.
 
-13-

--------------------------------------------------------------------------------


5.12. Commercial Operating Account. So long as credit is available hereunder or
until all principal of and interest on the Note has been paid in full, the
Borrower shall maintain with Lender and/or a Lender Affiliate, as its primary
financial institution, corporate deposit, cash management and loan accounts,
where applicable, except Borrower shall be allowed a commercially reasonable
amount of time following the date of this Agreement to transfer its existing
accounts to Lender. At the option of Lender, all Loan payments and fees will
automatically be debited from the Borrower’s primary operating account and all
disbursements of Loan proceeds shall be made by the Lender’s or Lender
Affiliate’s crediting of such disbursements directly into the appropriate
Borrower’s account.
 
5.13. Additional Assurance. Borrower shall upon request of Lender promptly take
such action and promptly make, execute, and deliver all such additional and
further items, deeds, assurances, and instruments as Lender may reasonably
require, so as to completely vest in and ensure to Lender its rights hereunder
and in or to the Collateral.
 


5.14. Sale, Purchase of Assets. Borrower shall not, directly or indirectly, (a)
purchase, lease, or otherwise acquire any assets except in the ordinary course
of business (which shall not be deemed to include the purchase or acquisition of
ten percent (10%) or more of the capital stock or assets of operating businesses
unless expressly consented to by Lender in writing prior to such purchase or
acquisition) except for Permitted Acquisitions, purchases of its shares pursuant
to any share buy back program for an amount in the aggregate with all other
Share purchases does not exceed $2,500,000 during the term of this Agreement, or
as otherwise expressly permitted under this Agreement; or (b) sell, lease,
transfer, or otherwise dispose of any assets except for (i) assets sold, leased,
transferred or subject to other disposition for full and adequate consideration
in the reasonable judgment of Borrower which Borrower has determined to be worn
out or obsolete or not useful in the ordinary course of its business, and (ii)
assets sold, leased, transferred or subject to other disposition in the ordinary
course of business provided that Borrower receives full and adequate
consideration in the reasonable judgment of Borrower in exchange for such assets
sold, leased, transferred or otherwise subject to disposition.
 
5.15. Mortgages, Security Interests, and Liens. Borrower shall not, directly or
indirectly, create, incur, assume, or permit to exist any Lien with respect to
any property or assets of Borrower, whether now owned or hereafter acquired
other than:
 
(a) Liens for taxes, assessments, or governmental charges or levies the payment
of which is not at the time required by Section 5.5 hereof;
 
(b) Liens imposed by law, such as Liens of landlords, carriers, warehousemen,
mechanics, and materialmen arising in the ordinary course of business for sums
not yet due or being contested by appropriate proceedings promptly initiated and
diligently conducted, provided other appropriate provision, if any, as shall be
required by GAAP shall have been made therefor;
 
(c) Liens incurred or deposits made in the ordinary course of business in
connection with workers' compensation, unemployment insurance, and other types
of social security, or to secure the performance of tenders, statutory
obligations, and surety and appeal bonds, or to secure the performance and
return of money bonds and other similar obligations, excluding obligations for
the payment of borrowed money;
 
(d) Any judgment Lien, provided that the judgment it secures shall, within
thirty (30) days after the entry thereof, have been discharged or execution
therefor stayed pending appeal, or shall have been discharged within thirty (30)
days after the expiration of any such stay;
 
(e) Liens that secure the Indebtedness of Borrower for the purchase price or
improvement of any real or personal property and that only encumber the property
purchased or improved, provided such Indebtedness is permitted under Section
5.16 hereof;
 
(f) Liens that secure the repayment of Indebtedness of Borrower to the Lender or
any Lender Affiliate; or
 
(g) Liens set forth in Schedule 5.15, or evidenced by or permitted under the
terms of Security Instruments only, and any other Permitted Encumbrances.
 
-14-

--------------------------------------------------------------------------------


5.16. Indebtedness . Borrower shall not (a) create, incur or assume additional
indebtedness for borrowed money (not outstanding on the date hereof), including
capital leases, in excess of the aggregate amount of $1,500,000 outstanding at
any one time for Borrower and its Subsidiaries, except indebtedness to (i) to
Lender contemplated by this Agreement or (ii) to any Subsidiary that is a
Guarantor that has granted to Lender a security interest in all of its personal
property pursuant to a security agreement substantially equivalent to the
security agreement executed and delivered by Borrower to Lender or owing by such
Subsidiary to Borrower, or (b) sell with recourse any of Borrower’s accounts,
except to Lender.
 
5.17. Assumptions; Guaranties. Borrower shall not assume, guarantee, endorse, or
otherwise become directly or contingently liable for (including, without
limitation, liable by way of agreement, contingent or otherwise, to purchase, to
provide funds for payment, to supply funds to, or otherwise invest in any debtor
or otherwise to assure the creditor against loss) any obligation or Indebtedness
of any other Person, except (i) guaranties by endorsement of negotiable
instruments for deposit, collection, or similar transactions in the ordinary
course of business, (ii) Indebtedness of Borrower to the Lender or any Lender
Affiliate; (iii) a guaranty of any Indebtedness of Borrower or a Subsidiary of
Borrower that is permitted under Section 5.16; and (iv) Borrower’s guaranty of
the obligations of 1803-1807 Elmwood Avenue LLC to NewBuff Associates LLC
pursuant to a Net Lease, dated November 10, 2003, as may be amended from time to
time.
 
5.18. Mergers; Consolidation; Sale of Borrower. Borrower shall not merge or
consolidate with any Person, dissolve, wind up its affairs, or sell, assign,
lease, or otherwise dispose of (whether in one transaction or in a series of
transactions), all or substantially all of its assets (whether now owned or
hereafter acquired) to any Person, except (a) a merger of a Subsidiary into
Borrower, (b) a merger of a Person into Borrower in connection with a Permitted
Acquisition or (c) or a merger with another Person that is or becomes a Borrower
hereunder as of the date of such transaction and such further assurances with
respect to any such transaction satisfactory to the Lender are delivered on or
before the effective date of such transaction.
 
5.19. Investments; Loans. Borrower shall not, directly or indirectly, (a)
purchase or otherwise acquire or own any stock or other securities of any other
Person (other than as permitted under this Agreement) or (b) make or permit to
be outstanding any loan or advance (other than trade advances in the ordinary
course of business or as otherwise permitted under this Agreement) or enter into
any arrangement to provide funds or credit, to any other Person, except that (i)
it may purchase or otherwise acquire and own marketable U.S. Treasury and Agency
obligations, and certificates of deposit and bankers acceptances issued or
created by any domestic commercial bank, and the stock of any Subsidiaries
identified in Section 3.13, (ii) it may engage in Permitted Acquisitions, (iii)
it may makes loans and advances to any Subsidiary that is a Guarantor that has
granted to Lender a security interest in all of its personal property pursuant
to a security agreement substantially equivalent to the security agreement
executed and delivered by Borrower to Lender; and (iv) it may make loans and
advances in the aggregate not exceeding $500,000.
 
5.20. Payment of Subordinated Debt. Borrower shall not make any payment upon any
outstanding indebtedness which is subordinated to the Lender in violation of the
terms of any applicable subordination agreement or terms of subordination
applicable thereto
 
5.21. Related Expenses. Borrower hereby authorizes Lender or Lender’s designated
agent (but without obligation by Lender to do so) to incur Related Expenses
(whether prior to, upon, or subsequent to any Event of Default), and Borrower
shall promptly repay, reimburse, and indemnify Lender for any and all Related
Expenses. Lender may, at its option, debit Related Expenses directly to the Loan
Accounts or any Account of Borrower maintained with Lender or any Lender
Affiliate; provided that Lender shall provide to Borrower supporting
documentation for any Related Expenses so debited; and provided further that
Lender is not so authorized to incur Related Expenses to perform any matter that
Borrower has an obligation to perform unless Lender has provided notice to
Borrower of Borrower’s failure to so perform and Borrower has not promptly
corrected such failure. Borrower acknowledges that Lender’s routine inspection
fees relating to the Borrowing Base are Related Expenses reimbursable by
Borrower.
 
5.22. Cash Flow Requirements. Borrower shall maintain Cash Flow of not less than
the amount set forth, tested at the end of any fiscal year set forth below for
the preceding 12-month period:
 
-15-

--------------------------------------------------------------------------------


 
Fiscal Year End
Operating Cash Flow
   
December 31, 2007
$ 750,000.00
December 31, 2008
$1,500,000.00
December 31, 2009
$2,250,000.00



5.23. Total Funded Debt to EBITDA Ratio. Borrower shall maintain a ratio of
Total Funded Debt to EBITDA of not greater than the amount set forth, tested as
of the end of any fiscal year, set forth below for the period of the previous
four fiscal quarters:
 
Fiscal Year End
Ratio
   
December 31, 2007
4.25 to 1.0
December 31, 2008
3.5 to 1.0
December 31, 2009
3.0 to 1.0

 
6. EVENTS OF DEFAULT
 
The occurrence of any one or more of the following events shall constitute an
Event of Default under this Agreement:


6.1. Payments. If (a) the interest on any Note or any commitment or other fee
shall not be paid in full punctually when due and payable, or (b) the principal
of any Note shall not be paid in full punctually when due and payable.
 
6.2. Covenants. If Borrower or any Obligor fails to perform or observe any
covenant or agreement (other than as referred to in Section 6.1 hereof)
contained in this Agreement or in any other of the Loan Documents, and such
failure remains unremedied for thirty (30) days after the Lender gives notice
thereof to such Borrower or Obligor.
 
6.3. Representations and Warranties. If any representation, warranty or
statement made in or pursuant to this Agreement or any Loan Document or any
other material information furnished by Borrower or any Obligor to Lender or any
other holder of any Note, shall be false or erroneous in any material respect.
 
6.4. Validity Of Loan Documents. If (a) any material provision, in the
reasonable judgment of Lender, of any Loan Document shall at any time for any
reason cease to be valid, binding and enforceable against Borrower or any
Obligor; (b) the validity, binding effect or enforceability of any Loan Document
against Borrower or any Obligor shall be contested by Borrower or any Obligor;
(c) Borrower or any Obligor shall deny that it has any or further liability or
obligation thereunder; or (d) any Loan Document shall be terminated, invalidated
or set aside, or be declared ineffective or inoperative or in any way cease to
give or provide to Lender the benefits purported to be created thereby.
 
6.5. Loan Document Default. If any event of default shall occur under any other
Loan Document, or if under any Loan Document any payment is required to be made
by Borrower or any Obligor on demand of Lender, and such demand is made and has
not been timely satisfied.
 
6.6. Cross Default. If Borrower shall default in the payment of principal or
interest due and owing upon any other obligation for borrowed money of more than
$500,000, beyond any period of grace provided with respect thereto or in the
performance or observance of any other agreement, term or condition contained in
any agreement under which such obligation is created, if the effect of such
default is to allow the acceleration of the maturity of such Indebtedness or to
permit the holder thereof to cause such Indebtedness to become due prior to its
stated maturity.
 
6.7. ERISA Default. The occurrence of one or more ERISA Events that (a) could be
reasonably expected to have a Material Adverse Effect, or (b) results in a Lien
on any of the assets of Borrower.
 
-16-

--------------------------------------------------------------------------------


6.8. Money Judgment. A final judgment or order for the payment of money in an
amount in excess of $500,000 shall be rendered against Borrower or any Obligor
by a court of competent jurisdiction, that remains unpaid or unstayed and
undischarged for a period (during which execution shall not be effectively
stayed) of thirty (30) days after the date on which the right to appeal has
expired.
 
6.9. Intentionally Omitted.
 
6.10. Intentionally Omitted.
 
6.11. Solvency. If Borrower or any Obligor shall (a)  die or discontinue
business, (b) generally not pay its debts as such debts become due, (c) make a
general assignment for the benefit of creditors, (d) apply for or consent to the
appointment of a receiver, a custodian, a trustee, an interim trustee or
liquidator of all or a substantial part of its assets, (e) be adjudicated a
debtor or have entered against it an order for relief under Title 11 of the
United States Code, as the same may be amended from time to time, (f) file a
voluntary petition in bankruptcy or file a petition or an answer seeking
reorganization or an arrangement with creditors or seeking to take advantage of
any other law (whether federal or state) relating to relief of debtors, or admit
(by answer, by default or otherwise) the material allegations of a petition
filed against it in any bankruptcy, reorganization, insolvency or other
proceeding (whether federal or state) relating to relief of debtors, (g) suffer
or permit to continue unstayed and in effect for 60 consecutive days any
judgment, decree or order entered by a court of competent jurisdiction, that
approves a petition seeking its reorganization or appoints a receiver,
custodian, trustee, interim trustee or liquidator of all or a substantial part
of its assets, or (h) take any action in order thereby to effect any of the
foregoing, or omit to take, any action in order to prevent any of the foregoing.
 
7. REMEDIES UPON DEFAULT
 
7.1. Rights of Lender. If any Event of Default shall occur, Lender may, at its
election, and without demand or notice of any kind, do any one or more of the
following:
 
(a)  Declare all of the Borrower’s Obligations to Lender to be immediately due
and payable, whereupon all unpaid principal, interest and fees in respect of
such Obligations, together with all of Lender’s costs, expenses and attorneys’
fees related thereto, under the terms of the Loan Documents or otherwise, shall
be immediately due and payable;


(b) Terminate any commitment to make any additional advances under any Loan;


(c) Exercise any and all rights and remedies available to Lender under any
applicable law;


(d) Exercise any and all rights and remedies granted to Lender under the terms
of this Agreement or any of the other Loan Documents; and/or


(e) Set off the unpaid balance of the Obligations against any debt owing to
Borrower by the Lender or by any Lender Affiliate, including, without
limitation, any obligation under a repurchase agreement or any funds held at any
time by the Lender or any Lender Affiliate, whether collected or in the process
of collection, or in any time or demand deposit account maintained by Borrower
at, or evidenced by any certificate of deposit issued by, the Lender or any
Lender Affiliate. Borrower agrees, to the fullest extent it may effectively do
so under applicable law, that any holder of a participation in the Note may
exercise rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of Borrower pursuant to this Agreement in the amount of such
participation.


(f) With respect to Borrower’s Instruments, Documents and Chattel Paper, request
in writing that Borrower immediately deliver or cause to be delivered to Lender
or any Lender Affiliate, all of Borrower’s Instruments, Chattel Paper, and
Documents, appropriately endorsed either, at Lender’s option, (i) to Lender’s
order, without limitation or qualification. Lender, or Lender’s designated
agent, is hereby constituted and appointed Borrower’s attorney-in-fact with
authority and power to so endorse any and all Instruments, Documents, and
Chattel Paper upon Borrower’s failure to do so. Such authority and power, being
coupled with an interest, shall be (i) irrevocable until all Obligations are
paid, performed and observed in full, (ii) exercisable by Lender at any time
after the occurrence and during the continuance of an Event of Default and
without any request upon Borrower by Lender to so endorse, and (iii) exercisable
in Lender’s name or Borrower’s name.


-17-

--------------------------------------------------------------------------------


7.2. No Waiver. The remedies in this Section 7 are in addition to, not in
limitation of, any other right, power, privilege, or remedy, either in law, in
equity, or otherwise, to which the Lender may be entitled. No failure or delay
on the part of the Lender in exercising any right, power, or remedy will operate
as a waiver thereof, nor will any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right
hereunder. The remedies in this Agreement are in addition to, not in limitation
of, any other right, power, privilege, or remedy, either in law, in equity, or
otherwise, to which the Lender may be entitled. All Lender’s rights and
remedies, whether evidenced by this Agreement or by any other agreement,
instrument or document shall be cumulative and may be exercised singularly or
concurrently.
 
8. MISCELLANEOUS
 
8.1. Remedies; Waiver; Amendments. No waiver of any provision of this Agreement
or the Note, or consent to departure therefrom, is effective unless in writing
and signed by the Lender. No such consent or waiver extends beyond the
particular case and purpose involved. No amendment to this Agreement is
effective unless in writing and signed by the Borrower and the Lender. If at any
time or times, by assignment or otherwise, Lender transfers any of the
Obligations to another person, such transfer shall carry with it Lender’s powers
and rights under this Agreement with respect to the Obligation or Collateral so
transferred and the transferee shall have said powers and rights, whether or not
they are specifically referred to in the transfer.
 
8.2. Expenses, Costs and Taxes. The Borrower shall pay on demand all of the
following costs and expenses of Lender: (a) reasonable out of pocket expenses,
including but not limited to attorneys’ fees and expenses, of Lender in
connection with the administration of the Loan Documents, the collection and
disbursement of all funds hereunder and the other instruments and documents to
be delivered hereunder, (b) extraordinary expenses of Lender in connection with
the administration of this Agreement, the Note and the other instruments and
documents to be delivered hereunder following the occurrence and during the
continuance of an Event of Default, (c) the reasonable fees and out-of-pocket
expenses of special counsel for Lender, with respect to the foregoing, and of
local counsel, if any, who may be retained by said special counsel with respect
thereto, (d) all fees due hereunder or in any other Loan Documents, and (e) all
costs and expenses, including reasonable attorneys’ fees, in connection with the
determination of Lender’s lien priority in any collateral securing the Note, or
the restructuring or enforcement of the Note or any other Loan Document. In
addition, Borrower shall pay any and all stamp and other taxes and fees payable
or determined to be payable in connection with the execution and delivery of any
Loan Document, and the other instruments and documents to be delivered
hereunder, and agrees to hold Lender harmless from and against any and all
liabilities with respect to or resulting from any delay in paying or omission to
pay such taxes or fees. Borrower authorizes Lender to debit such expenses, costs
and taxes directly to Borrower’s Loan accounts or any account Borrower maintains
with Lender or Lender Affiliate. Notwithstanding anything herein to the
contrary, Borrower shall have no liability for Closing Costs incurred by Lender.
 
8.3. Indemnification. The Borrower shall indemnify and hold the Lender harmless
against any and all liabilities, losses, damages, costs, and expenses of any
kind (including, without limitation, the reasonable fees and disbursements of
counsel in connection with any investigative, administrative or judicial
proceeding, whether or not the Lender shall be designated a party thereto) which
may be incurred by the Lender relating to or arising out of this Agreement or
any actual or proposed use of proceeds of any Loan hereunder; provided, that the
Lender shall have no right to be indemnified hereunder for its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction. A certificate as to any such loss or expense shall be promptly
submitted by the Lender to the Borrower and shall, in the absence of manifest
error, be conclusive and binding as to the amount thereof.
 
8.4. Construction. The provisions of this Agreement and the respective rights
and duties of Borrower and Lender hereunder shall be governed by and construed
in accordance with New York law and any applicable federal laws. Borrower hereby
irrevocably submits to the non-exclusive jurisdiction of any New York state or
federal court sitting in Erie County, over any action or proceeding arising out
of or relating to this Agreement, or any document related to the Obligations,
and Borrower hereby irrevocably agrees that all claims in respect of such action
or proceeding may be heard and determined in such New York state or federal
court. The Borrower hereby waives any objection that it may now or hereafter
have to the venue of any such suit or any such court or that such suit is
brought in an inconvenient court. The several captions to different Sections of
this Agreement are inserted for convenience only and shall be ignored in
interpreting the provisions hereof. Time is of the essence in the performance of
the obligations under this Agreement. All grace periods in this Agreement and
all other Loan Documents shall run concurrently.
 
-18-

--------------------------------------------------------------------------------


8.5. Extension of Time. If any payment comes due on a day that is not a Business
Day, Borrower may make the payment on the first Business Day following the
payment date and pay the additional interest accrued to the date of payment.
 
8.6. Notices. All notices, requests, demands or other communications provided
for hereunder shall be in writing and, if to Borrower, mailed or delivered to
it, addressed to it at the address specified on the signature pages of this
Agreement, or if to Lender, mailed or delivered to it, addressed to the address
of Lender specified on the signature pages of this Agreement. All notices,
statements, requests, demands and other communications provided for hereunder
shall be deemed to be given or made when delivered or three (3) Business Days
after being deposited in the mails with postage prepaid by registered or
certified mail, addressed as aforesaid, or sent by facsimile with telephonic
confirmation of receipt, except that notices from Borrower to Lender pursuant to
any of the provisions hereof shall not be effective until received by Lender.
 
8.7. Capital Adequacy. If Lender shall have determined, after the closing of the
Loans, that the adoption of any applicable law, rule, regulation or guideline
regarding capital adequacy, or any change therein, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by Lender (or its lending office) with any request or
directive regarding capital adequacy (whether or not having the force of law)
issued after the date hereof of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on Lender’s
capital (or the capital of its holding company) as a consequence of its
obligations hereunder to a level below that which Lender (or its holding
company) could have achieved but for such adoption, change or compliance (taking
into consideration Lender’s policies or the policies of its holding company with
respect to capital adequacy) by an amount deemed by Lender to be material, then
from time to time, within fifteen (15) days after demand by Lender, Borrower
shall pay to Lender such additional amount or amounts as will compensate Lender
(or its holding company) for such reduction. Lender shall designate a different
lending office if such designation will avoid the need for, or reduce the amount
of, such compensation and will not, in the judgment of Lender, be otherwise
disadvantageous to Lender. A certificate of Lender claiming compensation under
this Section and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. In determining
such amount, Lender may use any reasonable averaging and attribution methods.
Failure on the part of Lender to demand compensation for any reduction in return
on capital with respect to any period shall not constitute a waiver of Lender’s
rights to demand compensation for any reduction in return on capital in such
period or in any other period. The protection of this Section shall be available
to Lender regardless of any possible contention of the invalidity or
inapplicability of the law, regulation or other condition that shall have been
imposed but if so held invalid or inapplicable an adjustment shall be made with
respect any period subsequent thereto, if Borrower has paid or would otherwise
be paying such additional compensation for such period.
 
8.8. Survival of Agreements; Relationship. All agreements, representations, and
warranties made in this Agreement will survive the making of the extension of
credit hereunder, and will bind and inure to the benefit of the Borrower and the
Lender, and their respective successors and assigns; provided, that no
subsequent holder of the Note shall by reason of acquiring that Note or Notes
become obligated to make any Loan hereunder and no successor to or assignee of
the Borrower may borrow hereunder without the Lender’s written assent. The
Lender may transfer and assign this Agreement, and the Loans hereunder, and
deliver the Collateral to the assignee, who shall thereupon have all of the
rights of the Lender, provided, however, prior to the occurrence of an Event of
Default, or event which, with the giving of notice or passage of time or both,
would constitute an Event of Default, such assignment may be made only with the
consent of Borrower, which consent shall not be unreasonably withheld. Borrower
may not assign this Agreement or the right to receive any disbursements
hereunder or any interest herein. The rights and powers given in this Agreement
to the Lender are in addition to those otherwise created or existing in the same
Collateral by virtue of other agreements or writings. The relationship between
the Borrower and the Lender with respect to this Agreement, the Note and any
other Loan Document is and shall be solely that of debtor and creditor,
respectively, and the Lender has no fiduciary obligation toward the Borrower
with respect to any such document or the transactions contemplated thereby.
 
-19-

--------------------------------------------------------------------------------


8.9. Severability. If any provision of this Agreement or the Note, or any action
taken hereunder, or any application thereof, is for any reason held to be
illegal or invalid, such illegality or invalidity shall not affect any other
provision of this Agreement or the Note, each of which shall be construed and
enforced without reference to such illegal or invalid portion and shall be
deemed to be effective or taken in the manner and to the full extent permitted
by law.
 
8.10. Entire Agreement. This Agreement, the Note, the Security Instruments and
any other Loan Document executed in connection herewith integrate all the terms
and conditions mentioned herein or incidental hereto and supersede all oral
representations and negotiations and supersede, amend and restate prior writings
with respect to the subject matter hereof. In this Agreement unless the context
otherwise requires, words in the singular number include the plural, and in the
plural number include the singular.
 
8.11. Participation/Syndication. Borrower acknowledges that the Lender reserves
the right to syndicate and/or participate its interest in the Loans and Borrower
agrees to, at Lender’s reasonable request, execute such additional promissory
notes and other instruments as may be appropriate to evidence its obligation
under the Loans to such syndicate Lenders as may commit, in the future, to fund
a portion of the Loans according to the terms of this Agreement; provided,
however, prior to the occurrence of an Event of Default, or event which, with
the giving of notice or passage of time or both, would constitute an Event of
Default, Borrower shall have the right to approve any bank or other lender that
is brought into the syndicate or as a participant, which approval shall not be
unreasonably withheld.
 
8.12. JURY TRIAL WAIVER. BORROWER AND LENDER EACH WAIVE ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, BETWEEN LENDER AND BORROWER ARISING OUT OF, IN CONNECTION WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN
CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.
 
IN WITNESS WHEREOF, the Borrower and the Lender have each caused this Agreement
to be executed by their duly authorized officers on the date first set forth
above.


      

      Address: Borrower:     1801 Elmwood Avenue MOD-PAC CORP. Buffalo, New York
14207  
   
    By:   /s/ David B. Lupp  

--------------------------------------------------------------------------------

David B. Lupp   Vice President - Finance and Chief Financial Officer

 

      Address: Lender:     50 Fountain Plaza KEYBANK NATIONAL ASSOCIATION
Buffalo, New York  
   
  By:   /s/ Mark F. Wachowiak  

--------------------------------------------------------------------------------

Mark F. Wachowiak   Vice President

 
-20-

--------------------------------------------------------------------------------


 
Exhibit A


Security Instruments
 


Security Agreement between Borrower and Lender dated of even date herewith.









--------------------------------------------------------------------------------




Exhibit B




BORROWING BASE CERTIFICATE




The undersigned hereby certifies to KEYBANK NATIONAL ASSOCIATION (“Lender”), in
accordance with the terms of the Loan Agreement between MOD-PAC CORP.
(“Borrower”) and Lender dated March 8, 2007, as may be amended from time to time
(AAgreement@), that:


A. RECEIVABLES       
 
(i) Total Receivables
     
$
 
 
Less:
             
Ineligible Receivables:
             
Specific Receivables > 90 days
             
from invoice date
                              
Credit Balances
   
 
                       
Contra Account
   
  
                       
Accounts Subject to Liens
   
 
                       
Subsidiary, Shareholder
             
or Employee
   
  
                       
Foreign Receivables except
             
from a Canadian Account
             
Debtor
   
  
                       
Government Receivables (without
             
Assignment of Claims Act
             
Compliance)
   
  
                       
Other Ineligibles
   
  
                       
Total for Ineligibles:
      <$
 >
                                 
Total Eligible Receivables
   
   
                                       
x 80% Advance Rate
     
x
 .80
                                 
RECEIVABLES BORROWING BASE
     
$
  
 

 

--------------------------------------------------------------------------------





B.  INVENTORY 
 
(i) Total Inventory
 
$
  
                   
Less:
           
Ineligible Inventory
  <$
 >
                   
Total Eligible Inventory
 
$
 
                   
x 40% Advance Rate 
 
x
.40                                  
INVENTORY BORROWING BASE
 
$
   
 
= B
 
INVENTORY CAP
 
$
1,500,000
 
= C
 
LESSER OF B OR C
 
$
   
 
= D
               
C. EQUIPMENT
                         
EQUIPMENT BORROWING BASE
 
$
2,000,000
 
= E
               
D. BORROWING CAPACITY
                         
(i)Maximum Loan = A+D+E above =
 
$
    
     
(not in excess of $8,000,000)
                         
Less: Face Amount of Outstanding
           
Letters of Credit
  <$
 >
                   
Sub-Total
 
$
     
                   
Less: Current Balance
  <$
  >
                   
Total Availability
 
$
   
     

 
 
The undersigned certifies that to the best of the knowledge of the undersigned,
the value of the undersigned’s Eligible Equipment has not fallen below
$2,000,000.


To the best knowledge of the undersigned, the undersigned is in compliance with
all of the terms and provisions on its part to be observed or performed under
the Agreement, and no event or circumstance which upon notice, lapse of time or
both has occurred or is continuing would cause the undersigned to be out of
compliance with the Agreement.


   



Dated: ______________________, ______ MOD-PAC CORP.          
By_________________________________   Name:______________________________  
Title:_______________________________        

 

--------------------------------------------------------------------------------



Exhibit C


COMPLIANCE CERTIFICATE
 
MOD-PAC CORP. (“Borrower”) hereby certifies to KEYBANK NATIONAL ASSOCIATION
(“Lender”) pursuant to the Loan Agreement between Borrower and Lender dated as
of March 8, 2007, as may be amended from time to time (“Agreement”) that:
 
A. General:


1. Capitalized terms not defined herein shall have the meanings set forth in the
Agreement.


2. There does not exist an Event of Default or an event which would with notice
or the lapse of time, or both, constitutes an Event of Default .


3. The representations and warranties contained in the Agreement are true,
correct and complete in all material respects with the same effect as though
such representations and warranties had been made on the date hereof.


B. Financial Statements: 


1. Any quarterly financial statements delivered with this Certificate are
complete and accurate in all material respects, subject to changes resulting
from year-end adjustments.


C. Financial Covenants (Complete for Fiscal Year End Only Beginning FYE
12/31/07):


1. As of the date hereof or, for any fiscal year as may be designated below, the
computations, ratios and calculations as set forth below in accordance with
Sections 5.22 and 5.23 of the Agreement, are true and correct in all material
respects:
 
(a)
Cash Flow
   
as of __________________, _____:
$__________
     
(b)
Total Funded Debt to EBITDA Ratio
 
as of __________________, _____:
___ to 1.0

 
IN WITNESS WHEREOF, the undersigned, a duly authorized officer of Borrower, has
executed and delivered this certificate in the name and on behalf of the
Borrower on _______________________, 20___.
 

  MOD-PAC CORP.           By_________________________________  
Name:______________________________   Title:_______________________________    
   

 

--------------------------------------------------------------------------------




Schedule 3.10




Federal income tax audit in process of tax years 2003, 2004, and 2005



--------------------------------------------------------------------------------




Section 3.11




None.




 

--------------------------------------------------------------------------------


Schedule 3.13




1803 -1807 Elmwood Avenue LLC, a New York Limited Liability Company



 

--------------------------------------------------------------------------------


Schedule 5.15
 



 
1.
HSBC Business Credit (USA) Inc. : Operating lease covering Heidelberg press;

 
2.
Kodak Polychrome Graphics, LLC: The following equipment is owned by Kodak, and
the Borrower is permitted to use it in consideration of purchasing Kodak
products --one thermal line, which includes 1 each of pre-bake oven, developer
unit, post-bake oven, gum unit, plate stacker and 3 conveyor sections; and two
sword lines, each includes 1 each of developer & gum unit, plate stacker and
transfer conveyor;

 
3.
Hewlett-Packard Financial Services Company: Operating lease covering digital
printing press; and

 
4.
Xpedx: Consignment of materials for use by Borrower -- consisting of aluminum
plates and chemicals that are processed on the above Kodak-owned equipment. In
addition, a similar consignment for use of paper products is under negotiation.

 
5.
HSBC Bank USA - Liens on equipment in favor of HSBC Bank USA securing
obligations owing to HSBC Bank USA with respect to two letters of credit being
replaced by Letters of Credit being issued by the Lender following signing of
this Loan Agreement. These liens will be terminated once the HSBC letters of
credit are returned to HSBC Bank USA.





Certain of the above items may not constitute “Liens” that are required to be
disclosed, but have been added to this disclosure schedule for informational
purposes.




 

--------------------------------------------------------------------------------

